Citation Nr: 0416503	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected arthritis of the left knee.

2.  Entitlement to a compensable rating for the service 
connected instability of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from May to August 1977 and 
from May 1979 to March 1985 with additional service in the 
National Guard.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).

The Board also notes that the veteran has raised the issue of 
entitlement to service connection for iliotibial band 
syndrome; accordingly, this issue is referred to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected arthritis and 
instability of the left knee.

Evidence of record shows that the veteran applied for Social 
Security Administration (SSA) disability benefits (see July 
2001 contact with SSA).  The Court has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's claim for disability benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, the RO must 
request complete copies of the SSA decision and records 
utilized in considering the veteran's claim.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Following the receipt of SSA records and all current 
treatment records, the veteran should be afforded another VA 
orthopedic examination that is based on the complete medical 
record.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record.  In addition, the 
veteran should be requested to provide 
all relevant information regarding time 
lost from work and time spent 
hospitalized as a result of his service-
connected left knee disabilities.  The 
RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing to include x-rays of 
the left knee should be conducted.  The 
examiner should provide complete range of 
motion findings for the left knee.  The 
examiner must indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the left knee, and whether 
there is likely to be additional range of 
motion loss of the service-connected left 
knee due to any of the following:  (1) 
pain on use, including flare-ups;  
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in the degree of the 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner is unable to provide any of the 
above clinical findings it should be so 
indicated as part of the written record.  
The examiner should also indicate whether 
there is evidence of dislocation of the 
semilunar cartilage with frequent 
episodes of locking, pain and effusion 
into the joint; or whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
any such disability is slight, moderate 
or severe in degree.  Each of the above 
criteria must be addressed by the 
examiner.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




